Exhibit 10.10

 

RETIREMENT PLAN RESTORATION PLAN

FOR SALARIED EMPLOYEES OF LUFKIN INDUSTRIES, INC.

 

1. Introduction

 

The following are the provisions of the RETIREMENT PLAN RESTORATION PLAN FOR
SALARIED EMPLOYEES OF LUFKIN INDUSTRIES, INC. (hereinafter referred to as the
“Restoration Plan”) which is being established by Lufkin Industries, Inc.
(hereinafter referred to as the “Company”), effective as of January 1, 1991, in
order to provide for the payment of retirement and retirement related benefits
to a certain select group of highly compensated employees who are participants
in the RETIREMENT PLAN FOR SALARIED EMPLOYEES OF LUFKIN INDUSTRIES, INC.
(hereinafter referred to as the “Basic Plan”) as in effect from time to time on
and after the effective date hereof and whose benefits under the Basic Plan are
restricted because of the application of the limitations of either Section
401(a)(17) or Section 415 of the Internal Revenue Code of 1986, as amended
(hereinafter referred to as the “Code”) or because of the deferral of the
employee’s compensation under certain nonqualified deferred compensation
agreements. The Company intends and desires by the adoption of this Restoration
Plan to recognize the value to the Company of the past and present services of
its employees covered by the Restoration Plan and to encourage and assure their
continued service to the Company by making more adequate provision for their
future retirement security.

 

2. Definitions

 

As used herein, the term “Participant” means an individual who has become a
participant in this Restoration Plan in accordance with the provisions of
Section 4 hereof and whose interest hereunder has not been fully paid. The term
“Employer” shall include the Company and any other incorporated or
unincorporated trade or business which may adopt this Restoration Plan in
accordance with the provisions of Section 13 hereof. All other terms used in
this Restoration Plan shall have the same meaning assigned to them under the
provisions of the Basic Plan unless otherwise qualified by the context.

 

3. Administration

 

This Restoration Plan shall be administered by a committee appointed by the
Board of Directors of the Company from time to time (hereinafter referred to as
the “Committee”). The Committee shall administer the Restoration Plan in a
manner consistent with the administration of the Basic Plan, as from time to
time amended and in effect, except that this Restoration Plan shall be
administered as an unfunded plan that is not intended to meet the qualification
requirements of Section 401 of the Code. The Committee shall have full power and
authority to interpret, construe, and administer this Restoration Plan and the
Committee’s interpretations and construction thereof, and actions thereunder,
including the amount or recipient



--------------------------------------------------------------------------------

- 2 -

 

of the payment to be made therefrom, shall be binding and conclusive on all
persons for all purposes, subject to any rights of the Participant to make a
claim under Title I of the Employee Retirement Income Security Act of 1974.

 

4. Eligibility

 

A Salaried Employee of an Employer that has adopted this Restoration Plan, (a)
who is a “highly compensated employee” (within the meaning of Section 414(q) of
the Code) on January 1, 1991 or who subsequently becomes a “highly compensated
employee,” (b) who is a Participant in the Basic Plan and (c) whose retirement
or retirement-related benefits under the Basic Plan are limited or reduced at
date of termination of service because of (i) the application of the limitations
on the maximum amount of retirement income imposed by Section 415 of the Code,
(ii) the application of the limitations imposed by Section 401(a)(17) of the
Code on the amount of Compensation that may be taken into account under the
Basic Plan or (iii) the elective deferral of compensation by the Employee under
a deferred compensation agreement with the Employer pursuant to a nonqualified
restoration plan maintained by the Employer shall be a Participant in this
Restoration Plan. In no event shall an Employee who is not a Participant in the
Basic Plan be eligible to participate under this Restoration Plan.

 

5. Amount of Benefit Provided Under Restoration Plan

 

The monthly benefit payable to or on behalf of a Participant under this
Restoration Plan shall be an amount equal to the excess, if any, of:

 

  (a) the monthly benefit that would have been paid to such Participant, or on
his behalf to his Beneficiary or Beneficiaries, as of his date of termination of
employment with the Employer, under the Basic Plan as in effect on the date of
termination of his employment with the Employer, if the provisions of the Basic
Plan had been administered without regard to the limitations imposed by Section
415 of the Code and without the limitation imposed by Section 401(a)(17) of the
Code on the amount of his Compensation under the Basic Plan and if the
Participant’s Compensation under the Basic Plan had not been reduced by any
deferrals of his Compensation which he elected to make under a deferred
compensation agreement with the Employer pursuant to a nonqualified defined
contribution plan restoration plan maintained by the Employer;

 

over

 



--------------------------------------------------------------------------------

- 3 -

 

  (b) the monthly benefit that is actually payable to such Participant, or on
his behalf to his Beneficiary or Beneficiaries, as of his date of termination of
employment with the Employer, under the Basic Plan as in effect on the date of
his termination of employment with the Employer.

 

6. Payment of Restoration Plan Benefit

 

The benefit payable to a Participant, or on his behalf to his Beneficiary, under
this Restoration Plan shall be payable coincident with and in the same manner as
the payment of the benefits to such Participant or Beneficiary under the Basic
Plan. The Beneficiary or Beneficiaries of a Participant under the Basic Plan
shall be the Beneficiary or Beneficiaries of such Participant under this
Restoration Plan. For the purposes of this Restoration Plan, a Participant’s
service with an Employer shall not be considered to have terminated so long as
such Participant is in the employment of a Controlled Group Member.

 

A Participant’s rights under this Restoration Plan, including his rights to
vested benefits, shall be the same as his rights under the Basic Plan, except
that he shall not be entitled to any payments from the trust fund maintained
under the Basic Plan on the basis of any benefits to which he may be entitled
under this Restoration Plan. All benefits payable under this Restoration Plan to
or on behalf of Participants who are Employees of a particular Employer shall be
paid from the general assets of that Employer. An Employer shall not be required
to set aside any funds to discharge its obligations hereunder, but the Employer
may set aside such funds if it chooses to do so. Any and all funds so set aside
shall remain subject to the claims of the general creditors of the Employer,
present and future. No Employee, his Beneficiary or Beneficiaries, or any other
person shall have, under any circumstances, any interest whatever in any
particular property or assets of the Employer by virtue of this Restoration
Plan, and the rights of the Employee, his Beneficiary or Beneficiaries, or any
other person who may claim a right to receive benefits under this Restoration
Plan shall be no greater than the rights of an unsecured general creditor of the
Employer.

 

7. Merger, Consolidation, or Acquisition

 

In the event of a merger, consolidation, or acquisition where the Employer is
not the surviving corporation, unless the successor or acquiring corporation
shall elect to continue and carry on this Restoration Plan, this Restoration
Plan shall terminate with respect to that Employer.

 



--------------------------------------------------------------------------------

- 4 -

 

8. Amendment and Termination

 

The Board of Directors of the Company may at any time amend or terminate this
Restoration Plan. If this Restoration Plan should be amended or terminated, each
Employer shall remain liable for any benefits accrued by its Employees under
this Restoration Plan (determined in the case of a Participant in the active
service of the Employer on the basis of such Participant’s presumed termination
of employment as of the date of such amendment or termination) as of the date of
such action.

 

9. Restrictions on Assignment

 

The benefits provided hereunder are intended for the personal security of
persons entitled to payment under this Restoration Plan and are not subject in
any manner to the debts or other obligations of the persons to whom they are
payable. The interest of a Participant or his Beneficiary or Beneficiaries may
not be sold, transferred, assigned, or encumbered in any manner, either
voluntarily or involuntarily, and any attempt so to anticipate, alienate, sell,
transfer, assign, pledge, encumber, or charge the same shall be null and void;
neither shall the benefits hereunder be liable for or subject to the debts,
contracts, liabilities, engagements, or torts of any person to whom such
benefits or funds are payable, nor shall they be subject to garnishment,
attachment, or other legal or equitable process nor shall they be an asset in
bankruptcy, except that no amount shall be payable hereunder until and unless
any and all amounts representing debts or other obligations owed to any Employer
or any affiliate of any Employer by the Employee with respect to whom such
amount would otherwise be payable shall have been fully paid and satisfied.

 

10. Continued Employment

 

Nothing contained in this Restoration Plan shall be construed as conferring upon
any employee the right to continue in the employment of the Employer in any
capacity.

 

11. Liability of Committee

 

Unless resulting from his own fraud or willful misconduct, no member of the
Committee shall be liable for any loss arising out of any action taken or
failure to act by the Committee or a member thereof in connection with this
Restoration Plan. The Committee and any individual member of the Committee and
any agent thereof shall be fully protected in relying upon the advice of the
following professional consultants or advisors employed by the Employer or the
Committee: any attorney insofar as legal matters are concerned, any accountant
insofar as accounting matters are concerned, and any actuary insofar as
actuarial matters are concerned.

 



--------------------------------------------------------------------------------

- 5 -

 

12. Indemnification

 

The Employers hereby jointly and severally indemnify and agree to hold harmless
the members of the Committee and all directors, officers and employees of an
Employer against any loss, claim, cost, expense (including attorneys’ fees),
judgment or liability arising out of any action taken or failure to act by the
Committee or such individual in connection with this Restoration Plan; provided,
however, that this indemnity shall not apply to an individual if such loss,
claim, cost, expense, judgment or liability is due to such individual’s fraud or
willful misconduct.

 

13. Rights of Other Employers to Participate

 

The Company has adopted this Restoration Plan effective as of January 1, 1991 on
behalf of the Company. Any other Employer which may be a participating Employer
in the Basic Plan may, in the future, adopt this Restoration Plan by formal
action on its part and with the approval of the Board of Directors of the
Company. The administrative powers and control of the Company, as provided in
this Restoration Plan, shall not be deemed diminished under this Restoration
Plan by reason of the participation of any other Employer and the administrative
powers and control granted hereunder to the Company and to the Committee shall
be binding upon any Employer adopting this Restoration Plan. Each Employer
adopting this Restoration Plan shall have the obligation to pay the benefits to
its employees hereunder and no other Employer shall have such obligation and any
failure by a particular Employer to live up to its obligations under this
Restoration Plan shall have no effect on any other Employer. Any Employer may
terminate this Restoration Plan at any time by formal action on its part subject
to the provisions of Section 8 hereof.

 

14. Change in Employment Status

 

Notwithstanding any provision herein to the contrary, in the event that the
Company, in its sole discretion, determines that any Participant in this
Restoration Plan is, at any time prior to his date of termination of employment,
no longer eligible for participation in this Restoration Plan because of a
change in his employment classification, such Participant shall cease to be a
Participant in this Restoration Plan as of the date such determination is made
by the Company and no contributions shall be made by him or on his behalf to
this Restoration Plan during such period while he is an ineligible status and
prior to the date, if any, on which he subsequently becomes eligible for
participation in this Restoration Plan. In the event his employment is
terminated while he is in an ineligible status, his benefit under Section 5
hereof shall be determined as of the date of his termination and paid in
accordance with the provisions of Section 6 hereof.

 



--------------------------------------------------------------------------------

- 6 -

 

15. Law Governing

 

This Restoration Plan shall be construed in accordance with and governed by the
laws of the State of Texas.

 

16. Effective Date

 

This Restoration Plan shall be effective as of January 1, 1991.

 

IN WITNESS WHEREOF, LUFKIN INDUSTRIES, INC. has caused this instrument to be
executed by its duly authorized officers on the 16th day of November, 1990, to
be effective as of January 1, 1991.

 

(CORPORATE SEAL)     ATTEST:   LUFKIN INDUSTRIES, INC.

/s/ C.J. Haley, Jr.

--------------------------------------------------------------------------------

  By  

/s/ F.B. Stevenson

--------------------------------------------------------------------------------

Secretary   Title:   President

 